Name: Council Regulation (EEC) No 611/80 of 18 February 1980 on the conclusion of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/38 Official Journal of the European Communities 17. 3 . 80 COUNCIL REGULATION (EEC) No 611/80 of 18 February 1980 on the conclusion of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile products trade in textile products is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on trade in textile products negotiated between the European Economic Community and the Eastern Republic of Uruguay should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Eastern Republic of Uruguay on Article 2 The President of the Council shall give the notification provided for in Article 10 of the Agreement ( a ). Article 3 This "Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1980 . For the Council The President G. MARCORA (*) The date of entry into force of the Agreement will be pub ­ lished in the Official Journal of the European Communities by the General Secretariat of the Council .